Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 1of8

UNITED STATES DISTRICT COURT a we
SOUTHERN DISTRICT OF GEORGIA U.S. DIST: COURT
BRUNSWICK DIVISION vero ines

UNITED STATES OF AMERICA )

)

v. )

)

' TRAVIS MCMICHAEL, )
)

GREGORY MCMICHAEL, and )

)

WILLIAM “RODDIE” BRYAN )

)
)

THE GRAND JURY CHARGES THAT:

2021 APR28.P I: 39
INDICTMENT NO. oa

18 US.C.§ vase HERES bist
Interference with Rights

18 U.S.C. § 1201(a)(1) and (d)
Attempted Kidnapping

18 U.S.C. § 924(c)

Use of a Firearm During
a Crime of Violence

CR221-022

COUNT ONE
‘Interference with Rights
18 U.S.C. § 245(b)(2)(B) and § 2

On or about February 23, 2020, in Glynn County, in the Southern District of

Georgia, defendants TRAVIS MCMICHAEL and GREGORY MCMICHAKL, while

aiding and abetting one another, did willfully, by force and threat of force, injure,

intimidate, and interfere with Ahmaud Arbery, an African American man, because of

Arbery’s race and color, and because he was and had been enjoying a facility provided

and administered by a state and subdivision thereof; specifically, as Arbery was

running on a public street in the Satilla Shores neighborhood of Brunswick, Georgia,

TRAVIS MCMICHAEL and GREGORY MCMICHAEL armed themselves with

firearms, got into a truck, and chased Arbery through the public streets of the

neighborhood while yelling at Arbery, using their truck to cut off his route, and

threatening him with firearms.
Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 2 of 8

The offense:

a. Included the use, attempted use, and threatened use of dangerous
weapons (a truck, a .357 Magnum revolver, and a Remington
shotgun);

b. Included an attempt to kidnap, in that TRAVIS MCMICHAEL and
GREGORY MCMICHAEL attempted to forcibly hold and detain
Arbery against his will; and

c. Resulted in the death of Ahmaud Arbery.

All in violation of Title 18, United States Code, Sections 245(b)(2)(B), and 2.
Case 2:21-cr-00022-LGW-BWC Document 1 Filed 04/28/21 Page 3 of 8

COUNT TWO >
Interference with Rights
18 U.S.C. § 245(b)(2)(B) and § 2
On or about February 23, 2020, in Glynn County, in the Southern District of
Georgia, defendant WILLIAM “RODDIE” BRYAN, while aiding and abetting
Travis and Gregory McMichael, did willfully, by force and threat of force, injure,
intimidate, and interfere with Ahmaud Arbery, an African American man, because of
Arbery’s race and color, and because he was and had been enjoying a facility provided
and administered by a state and subdivision thereof: specifically, as Arbery was
running on a public street in the Satilla Shores neighborhood of Brunswick, Georgia,
WILLIAM “RODDIE” BRYAN got into a truck and chased Arbery through the
public streets of the neighborhood, and used his truck to cut off Arbery’s route.
The offense:
a. Included the use, attempted use, and threatened use of a dangerous
weapon (a truck); and
b. Included an attempt to kidnap, in that WILLIAM “RODDIE”

BRYAN attempted to forcibly hold and detain Arbery against his will.

All in violation of Title 18, United States Code, Sections 245(b)(2)(B), and 2.
Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 4of8

COUNT THREE
Attempted Kidnapping
18 U.S.C. § 1201(a)(1), (d), and § 2

On or about February 23, 2020, in Glynn County, in the Southern District of
Georgia, defendants TRAVIS MCMICHAEL, GREGORY MCMICHAEL, and
WILLIAM “RODDIE” BRYAN, while aiding and abetting one another, did
unlawfully attempt to seize and confine Ahmaud Arbery and hold him for a reward
and otherwise (for a purpose and benefit), and, in committing and in furtherance of
the commission of the offense, used an instrumentality of interstate commerce (a
truck driven by TRAVIS MCMICHAEL and a truck driven by WILLIAM
“RODDIE” BRYAN). Specifically, the three defendants chased Arbery through the
neighborhood, using their trucks—and in the case of the McMichaels, firearms—in an
attempt to restrain Arbery, restrict his free movement, corral and detain him against
his will, and prevent his escape.

All in violation of Title 18, United States Code, Sections 1201({a)(1), (d), and 2.
Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 5of8

COUNT FOUR
Using, Carrying, Brandishing, and Discharging a Firearm

During and In Relation to a Crime of Violence
18 U.S.C. § 924(c)

On or about February 23, 2020, in Glynn County, in the Southern District of
Georgia, defendant TRAVIS MCMICHAEL knowingly used and carried a firearm
(a Remington shotgun) during and in relation to a crime of violence for which the
defendant may be prosecuted in a court of the United States, that is, the violation of
_ § 245(b)(2)(B) charged in Count One. During and in relation to that crime of violence,

the defendant brandished and discharged the firearm.

All in violation of Title 18, United States Code, Section 924(c).
Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 6 of 8

COUNT FIVE
Using, Carrying, and Brandishing a Firearm
During and In Relation to a Crime of Violence
18 U.S.C. § 924(c)

On or about February 23, 2020, in Glynn County, in the Southern District of
Georgia, defendant GREGORY MCMICHAEL knowingly used and carried a
firearm (a .857 Magnum revolver) during and in relation to a crime of violence for
which the defendant may be prosecuted in a court of the United States, that is, the
violation of § 245(b)(2)(B) charged in Count One. During and in relation to that crime

of violence, the defendant brandished the firearm.

All in violation of Title 18, United States Code, Section 924(c).
Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 7.of 8

FORFEITURE ALLEGATIONS

The allegations contained in Counts Three through Five of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to Title 18, United States Code, Sections 924(d), 981(a)(1)(C), and Title 28,
United States Code, Section 2461(c).

| Upon conviction of the Title 18 offense set forth in Count Three of this
Indictment, defendants TRAVIS MCMICHAEL, GREGORY MCMICHAEL, and
WILLIAM “RODDIE” BRYAN shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and 28, United States Code, Section 2461,
any property, real or personal, that constitutes or is derived from proceeds traceable
to the offense.

Additionally, upon conviction of the Title 18 offenses set forth in Counts Four
and Five of this Indictment, defendants TRAVIS MCMICHAEL and GREGORY
MCMICHAEL shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms

and ammunition involved in the commission of the offense.

(Signatures on following page)
Case 2:21-cr-00022-LGW-BWC Document1 Filed 04/28/21 Page 8 of 8

A TRUE BILL

PAMELA S. KARLAN

Principal Deputy Asst. Attorney General

Za \—

Christopher J. Perras

Special Litigation Counsel

Criminal Section, Civil Rights Division
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Massachusetts State Bar No. 682002
Telephone: (202) 307-6962

ZL,

‘Barbara (Bobbi) Bernstein

Deputy Chief

Criminal Section, Civil Rights Division
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Virginia State Bar No. 38490
Telephone: (202) 353-0032

Email: bobbi.bernstein@usdoj.gov

 

 

\ q
DAVID H. ESTES
Acting United States Attorney

Tard M. Lyons ¢
Assistant United States Attorney
United States Attorney’s Office
Southern District of Georgia

P.O. Box 2017

Augusta, GA 30903

South Carolina State Bar No. 16573
Telephone: (706) 826-4532

Email: tara.lyons@usdoj.gov
